                 Case 2:21-cv-00278-JCC Document 4 Filed 03/04/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BRYAN J PARENT,

 9                              Plaintiff,                 Case No. C21-278 JCC

10          v.                                             ORDER

11   ISLAND COUNTY SUPERIOR COURT,
     et al.,
12
                                Defendants.
13

14
            Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $402.00
16
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17
     GRANTED. The Court recommends review under 28 U.S.C. § 1915(e)(2)(B).
18
            The Clerk is directed to send copies of this order to the parties and to the Honorable John
19
     C. Coughenour.
20
            Dated this 4th day of March, 2021.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge
24

25
     ORDER - 1
